—Appeal from a judgment of the Supreme Court (Hughes, J.), entered November 8, 1993 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition as time barred.
By this proceeding, petitioner challenges a determination, dated January 22, 1992, affirming on administrative appeal a finding that he was guilty of violating certain prison disciplinary rules. Petitioner admits that the order to show cause and petition were not served on respondent until June 22 or 24, *8461992, at which time the proceeding commenced. On the evidence presented, we find that Supreme Court properly granted respondent’s motion to dismiss the proceeding as time barred. Any remaining contentions advanced by respondent have been considered and found lacking in merit.
Mikoll, J. P., Mercure, Crew III, Weiss and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.